Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 04/07/2022. Claims 1-20 have been amended. Claims 1-20 are presented for examination.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:  
In claim 10, line 1, "The computer program product of claim 1" should be – The computer program product of claim 8 --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a processor of a computing device" in lines 12-15. It is unclear if the “processor” is the same as the “at least one processor” of “data processing system” in line 3 or if it is a separate processor. For examination purposes, Examiner interprets the “processor of a computing device” as different from the previously recited “processor.”
Claims 2-7 are rejected as being dependent on claim 1.
Claim 15 recites the limitation "the data processing system" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets “the data processing system” as the previously recited “apparatus.”
Claims 16-20 are rejected as being dependent on claim 15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 8 is drawn to a computer program product comprising a computer readable storage medium which is within the four statutory categories (i.e., manufacture). Claim 15 is drawn to an apparatus which is within the four statutory categories (i.e., machine).  
Independent claim 1 (which is representative of independent claims 8, 15) recites…responsive to receiving a set of EMRs for a set of patients, queueing each EMR in the set of EMRs into one of a plurality of queues based on a set of work types, wherein the queues in the plurality of queues are queue data structures…; receiving…a request for work indicating a work type to be provided…and wherein the work type corresponds to a type of work…; responsive to receiving the request for work: selecting a queue, from the plurality of queues, corresponding to the work type; and identifying an EMR from the selected queue based on a predetermined order of work within the selected queue, wherein the predetermined order is based on a priority of the EMR and a temporal characteristic of the EMR relative to a patient appointment; dispatching the identified EMR…; receiving a completion indication…, wherein the completion indication has a completion type that is one of a first completion type or a second completion type; in response to the completion indication having the first completion type, moving the EMR to a next queue, in a sequence of queues in the plurality of queues, associated with a next work type category; and in response to the completion indication having the second completion type, outputting an output indicating that generation of a patient insight for a patient associated with the EMR is complete.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “data processing system” and “processor,” the claim encompasses rules or instructions followed to sort and select records in a workflow. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., a data processing system comprising at least one processor and at least one memory, scheduler; analytic processor on a processor of a computing device). Claim 8 has additional limitations (i.e., a data processing system having a computer program product comprising a computer readable storage medium having a computer readable program, scheduler; analytic processor on a processor of a computing device). Claim 15 has additional limitations (i.e., an apparatus comprising at least one processor, at least one memory, scheduler; analytic processor on a processor of a computing device). Looking to the specifications, a data processing system comprising at least one processor, at least one memory/computer readable storage medium, instructions/software and processor of a computing device are described at a high level of generality (¶ 0026; ¶ 0038-0044; ¶ 0064-0070; ¶ 0082), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, “receiving” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., a data processing system comprising at least one processor, at least one memory/computer readable storage medium, instructions/software; processor of a computing device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and conventional elements/functions cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-10, 9-14, 16-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-10, 9-14, 16-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECKMAN et al. (U.S. Patent App. Pub. No. US 2016/0321430 A1, hereinafter referred to as "Eckman") in view of Skowronski et al. (U.S. Patent App. Pub. No. US 2014/0019162 A1, hereinafter referred to as "Skowronski").
Regarding (currently amended) claim 1, Eckman teaches a method, in a data processing system, comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor (Eckman: ¶ 0072-0074) to implement an anticipatory analytics computer processing mechanism for computer processing electronic medical records (EMRs) of a set of patients using anticipatory analytics to provide patient insights, the method comprising: 
responsive to receiving a set of EMRs for a set of patients, queueing each EMR in the set of EMRs into one of a plurality of queues based on a set of work types, wherein the queues in the plurality of queues are queue data structures associated with a scheduler of the anticipatory analytics computer processing mechanism executing on the data processing system (Eckman: ¶ 0050, i.e., “once the new health event reaches the filter service node 114B, it forwards the health event to the event action queue 115D”; ¶ 0052, i.e., “Once a corresponding action for a health event is known and the health event is stored in the event action queue 115D, an action engine service node 114E routes the health event to the appropriate action service—i.e., auto handler service 315, notification service 320, or monitoring service 325”); 
Yet, Eckman does not explicitly teach, but Skowronski teaches, in the same field of endeavor, 
receiving, from an analytic processor, a request for work indicating a work type to be provided (Skowronski: figure 8, i.e., Examiner interprets the user’s selection of “Triage nurse express” as the claimed request for work indicating a work type to be provided; ¶ 0096-0098), wherein the analytic processor is at least one of an analytic process or thread executing on a processor of a computing device (Skowronski: ¶ 0044, i.e., “The one or more triage devices 130 may be in communication with the insight engine server 140 in order to perform the operations described herein”; ¶ 0127), and wherein the work type corresponds to a type of work performed by the analytic processor (Skowronski: ¶ 0097, i.e., “triage nurse express button 802 loads active encounters when selected”; ¶ 0098); 
responsive to receiving the request for work: 
selecting a queue, from the plurality of queues, corresponding to the work type (Skowronski: ¶ 0097, i.e., “triage nurse express button 802 loads active encounters when selected”; ¶ 0098); and 
identifying an EMR from the selected queue based on a predetermined order of work within the selected queue, wherein the predetermined order is based on a priority of the EMR (Skowronski: figure 9, i.e., within the “Triage nurse express” queue, the “Patients” (each with a “Patient history” record) are sorted based on “Priority 1,” “Priority 2,” “Not for triage”; ¶ 0097-0098; ¶ 0100-0105) and a temporal characteristic of the EMR relative to a patient appointment (Skowronski: figure 9, i.e., “Patients” are ordered by longest to shortest “Wait time” within each section; ¶ 0097, i.e., Examiner interprets the “active encounter” as the claimed patient appointment; ¶ 0104, i.e., “Beside each patient name can be the length of time that encounter has been waiting in the queue. This can help the nurse prioritize patients who have been waiting longer”); 
dispatching the identified EMR to the analytic processor (Skowronski: ¶ 0108, i.e., “upon selecting the patient record for Jane Doe 2, columns 812, 814, and 816 are filled in with the relevant information. For example, the relevant information can be retrieved from the EMR system 110, the knowledge database 160, the online nurse advice module 315, and/or other external sources”); 
receiving a completion indication from the analytic processor, wherein the completion indication has a completion type that is one of a first completion type or a second completion type (Skowronski: ¶ 0108, i.e., “the current user confirms that he or she wants to send a message to the patient”); 
in response to the completion indication having the first completion type, moving the EMR to a next queue, in a sequence of queues in the plurality of queues, associated with a next work type category (Examiner interprets Skowronski to teach this limitation because Skowronski teaches the alternative (i.e., “a second completion type”) and the elements recited in this claim are based on another alternative (i.e., “a first completion type) and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation); and 
in response to the completion indication having the second completion type, outputting an output indicating that generation of a patient insight for a patient associated with the EMR is complete (Skowronski: ¶ 0117, i.e., “after the current user has sent a patient, such as Jane Doe 2, a message (e.g., text message, email, secure email, etc.), the patient name (e.g., Jane Doe 2) is displayed in the special queue (e.g., the "waiting for patient to view" queue)”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the receiving, from an analytic processor, a request for work indicating a work type to be provided, selecting a queue, from the plurality of queues, corresponding to the work type, identifying an EMR from the selected queue based on a predetermined order of work within the selected queue, wherein the predetermined order is based on a priority of the EMR and a temporal characteristic of the EMR relative to a patient appointment, dispatching the identified EMR to the analytic processor, receiving a completion indication from the analytic processor, in response to the completion indication having the second completion type, outputting an output indicating that generation of a patient insight for a patient associated with the EMR is complete, as taught by Skowronski, within the system of Eckman, with the motivation of “better prepared [nurses] to make care decisions and triage encounters” (Skowronski: ¶ 0041).
Regarding (currently amended) claim 2, Eckman and Skowronski teach the method of claim 1, wherein the set of work types comprises a Notes type, a Summary type, and a Delivery type (Eckman: figure 3, i.e., “Monitoring service” 330 routes to “Monitoring queue” 115g, “Auto handler service” routes to “Observations queue” 115a or “Events queue” 115b, “Notification server” 325 routes to “Notification queue” 115h; ¶ 0052).
The obviousness of combining the teachings of Eckman and Skowronski are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 3, Eckman and Skowronski teach the method of claim 1, wherein dispatching the identified EMR to the processing service comprises: 
dynamically calculating queue search window extents for past appointment, just-missed appointment, imminent appointment, or future appointment based on the current time-of-day with respect to the request for work from the analytic processor (Skowronski: ¶ 0104, i.e., Examiner interprets “the length of time that encounter has been waiting in the queue” as the claimed queue search window extents for appointments because the time is based on the current time when the Nurse is logged in for work)to facilitate selection of an EMR (Examiner interprets the reason for dynamically calculating queue search window extents (i.e., “to facilitate selection of an EMR”) as intended use, or result of the “calculating” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Eckman and Skowronski are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 4, Eckman and Skowronski teach the method of claim 1, wherein the predetermined order of work comprises, in order, EMRs specified as high-priority EMRs, imminent EMRs indicating EMRs associated with patients having an appointment within a first predetermined time period of a current time, just-missed EMRs indicating EMRs associated with patients having an appointment that is past a current time but within a second predetermined period of time of the current time, low-priority EMRs, future EMRs indicating EMRs associated with patients having an appointment that is more than the first predetermined period of time in the future, and past EMRs indicating EMRs associated with patients having an appointment that are more than second predetermined period of time past-the current time (Skowronski: figure 9, i.e., Examiner interprets the predetermined order of work comprising the EMRs in the aforementioned claimed order is not functionally related (i.e., design choice) to the predetermined order of work being based on high to low priorities and times and does not distinguish the claimed invention from the prior art. Skowronski teaches “Patients” ordered by highest “Immediate” to lowest priority and longest to shortest “Wait time” within each section, which a person having ordinary skill in the art would have understood could include the claimed order of EMRs specified as high-priority EMRs, imminent EMRs indicating EMRs associated with patients having an appointment within a first predetermined time period of a current time, just-missed EMRs indicating EMRs associated with patients having an appointment that is past a current time but within a second predetermined period of time of the current time, low-priority EMRs, future EMRs indicating EMRs associated with patients having an appointment that is more than the first predetermined period of time in the future, and past EMRs indicating EMRs associated with patients having an appointment that are more than second predetermined period of time past-the current time; ¶ 0100, i.e., “prioritize or rank each encounter based on its probable urgency (e.g., prioritize or rank each patient based on the urgency of their respective medical issues)”; ¶ 0104, i.e., “Beside each patient name can be the length of time that encounter has been waiting in the queue…prioritize patients who have been waiting longer”).
The obviousness of combining the teachings of Eckman and Skowronski are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Eckman and Skowronski teach the method of claim 1, wherein the completion indication indicates a first completion type that is completion of a Notes analysis and wherein, in response to the completion indication being indicating the completion type to be the completion of the Notes analysis, the EMR is advanced moved to a Summary type queue (Examiner interprets Skowronski to teach this limitation because Skowronski teaches the alternative (i.e., “a second completion type”) and the elements recited in this claim are based on another alternative (i.e., “a first completion type) and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Eckman and Skowronski are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 6, Eckman and Skowronski teach the method of claim 1, wherein the completion indication indicates a first completion type that is completion of a Summary and wherein, in response to the completion indication indicating the completion type to be the completion of the Summary, the EMR is moved to a Delivery type queue (Examiner interprets Skowronski to teach this limitation because Skowronski teaches the alternative (i.e., “a second completion type”) and the elements recited in this claim are based on another alternative (i.e., “a first completion type) and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Eckman and Skowronski are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 7, Eckman and Skowronski teach the method of claim 1, wherein the completion indication indicates a second completion type that is completion of a Delivery of patient insights and wherein, responsive to the completion indication indicating the completion type to be the completion of the Delivery of the patient insight, marking the EMR as having patient insights completed (Skowronski: ¶ 0117, i.e., “after the current user has sent a patient, such as Jane Doe 2, a message (e.g., text message, email, secure email, etc.), the patient name (e.g., Jane Doe 2) is displayed in the special queue (e.g., the "waiting for patient to view" queue)”).
The obviousness of combining the teachings of Eckman and Skowronski are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 8, claim 8 is analogous to claim 1, and thus, claim 8 is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding (currently amended) claim 9, claim 9 is analogous to claim 2, and thus, claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Regarding (currently amended) claim 10, claim 10 is analogous to claim 3, and thus, claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding (currently amended) claim 11, claim 11 is analogous to claim 4, and thus, claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Regarding (currently amended) claim 12, claim 12 is analogous to claim 5, and thus, claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
Regarding (currently amended) claim 13, claim 13 is analogous to claim 6, and thus, claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding (currently amended) claim 14, claim 14 is analogous to claim 7, and thus, claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Regarding (currently amended) claim 15, claim 15 is analogous to claim 1, and thus, claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding (currently amended) claim 16, claim 16 is analogous to claim 3, and thus, claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding (currently amended) claim 17, claim 17 is analogous to claim 4, and thus, claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Regarding (currently amended) claim 18, claim 18 is analogous to claim 5, and thus, claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
Regarding (currently amended) claim 19, claim 19 is analogous to claim 6, and thus, claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding (currently amended) claim 20, claim 20 is analogous to claim 7, and thus, claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/07/2022.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“it is clear that the invention is directed to specifically improving existing art so that minimal computing resources are needed when processing EMRs to produce insights…when taken as a whole, and in combination with the other features of the claim, clearly set forth a practical application of any alleged abstract idea and substantially more than any alleged abstract idea, as these features are clearly integral to the claimed invention and are meaningful limitations that are not merely a drafting effort designed to monopolize any alleged abstract idea. As set forth in the SME examples 37-41, if the claim sufficiently limits the alleged abstract idea to a specific solution that realizes an improvement over the existing art, then the claim sets forth a practical application and the claim is patent eligible. Applicants respectfully submit that the amended claims do in fact limit any alleged abstract idea to a specific solution that realizes an improvement over the existing art, as described in the present specification.”
Regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations.
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Skowronski does not teach or suggest any such set of work types but instead teaches prioritizing patients for nurses/practitioners based on their urgency.”
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Skowronski in paragraph [0100] which merely mentions prioritizing patients after they have been interviewed. There is no teaching or suggestion of this specific ordering as recited in the present claims…this ordering is a significant feature of claim 4 and does distinguish over the alleged combination of references.”
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “There is no determination of any completion types and there is no specific actions of the types in claims 5-6 specifically in response to the particular completion types recited in these claims.”
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
In response to Applicant’s argument that (a) regarding the 101 rejections,
“it is clear that the invention is directed to specifically improving existing art so that minimal computing resources are needed when processing EMRs to produce insights…when taken as a whole, and in combination with the other features of the claim, clearly set forth a practical application of any alleged abstract idea and substantially more than any alleged abstract idea, as these features are clearly integral to the claimed invention and are meaningful limitations that are not merely a drafting effort designed to monopolize any alleged abstract idea. As set forth in the SME examples 37-41, if the claim sufficiently limits the alleged abstract idea to a specific solution that realizes an improvement over the existing art, then the claim sets forth a practical application and the claim is patent eligible. Applicants respectfully submit that the amended claims do in fact limit any alleged abstract idea to a specific solution that realizes an improvement over the existing art, as described in the present specification”:
It is respectfully submitted that Applicant argues “improving existing art so that minimal computing resources are needed when processing EMRs to produce insights.” Applicant points to support in the specification as: “computing resources to produce such patient insights for a plurality of patients are usually not unlimited. That is, it may take many minutes of computing resources/time for analytics to produce patient insights for a single patient and thus, when there are many patients, the computing resources/time for analytics to produce patient insights for all of the patients increase” (¶ 0021) and “the present invention provides mechanisms that facilitate patient EMR analytics processing in accordance with patient visits while consuming minimal computing resources. When computing resources are limited, the mechanisms process EMRs for a select group of patients, those in close proximity and prior to scheduled interactions with a medical professional” (¶ 0022).
However, there is currently no nexus between the functionality of the claim and the problem of “When computing resources are limited.” The claims, as currently drafted, do not recite the technical solution provided in Applicant’s specification, as the claims do not provide indication as to what or how “consuming minimal computing resources” are involved. The overall computational efficiency is not improved because the computing resources still perform the same amount of computations, just at different times (i.e., scheduling the highest priority work to be done first), which are unspecified. Therefore, the claims do not currently recite a technological solution or improvement, and are thus, neither a practical application nor significantly more.
Applicant argues “the independent claims have been amended to even more clearly emphasize the invention to be a specific improved computing tool and an improved computing tool operation that has significant limitations to computer technology, and specifically anticipatory analytics.” However, although the claims recite a data processing system comprising at least one processor, at least one memory/computer readable storage medium, instructions/software and processor of a computing device, they are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Applicant argues “these features are clearly integral to the claimed invention and are meaningful limitations that are not merely a drafting effort designed to monopolize any alleged abstract idea.” However, evaluating whether “the claim, as a whole, is more than a drafting effort designed to monopolize the alleged judicial exception” is not a standalone test of subject matter eligibility.
Applicant argues “As set forth in the SME examples 37-41, if the claim sufficiently limits the alleged abstract idea to a specific solution that realizes an improvement over the existing art, then the claim sets forth a practical application and the claim is patent eligible. Applicants respectfully submit that the amended claims do in fact limit any alleged abstract idea to a specific solution that realizes an improvement over the existing art, as described in the present specification, and thus, the claim sets forth a practical application and the claim is patent eligible.” However, even if the claim limitations of the present invention are similar to that of the claims found eligible in the SME examples (and they are not similar), the claimed inventions are fundamentally different in scope and the examples should be interpreted based on the asserted fact patterns and other fact patterns may have different eligibility outcomes, as is the case with the claims of the present invention. As stated above, the claims of the present invention do not currently recite a technological solution to a technological problem nor a physical improvement to the computer, and are thus, neither a practical application nor significantly more is present.
Thus, Examiner maintains the 101 rejections of claims 1-20, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations; (c) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Skowronski does not teach or suggest any such set of work types but instead teaches prioritizing patients for nurses/practitioners based on their urgency”; and (e) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “There is no determination of any completion types and there is no specific actions of the types in claims 5-6 specifically in response to the particular completion types recited in these claims”:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
In response to Applicant’s argument that (d) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Skowronski in paragraph [0100] which merely mentions prioritizing patients after they have been interviewed. There is no teaching or suggestion of this specific ordering as recited in the present claims…this ordering is a significant feature of claim 4 and does distinguish over the alleged combination of references”:
It is respectfully submitted that Applicant argues “there is no teaching or suggestion in the alleged combination with regard to the predetermined order of work comprises, in order, EMRs specified as high-priority EMRs, imminent EMRs indicating EMRs associated with patients having an appointment within a first predetermined time period of a current time, just-missed EMRs indicating EMRs associated with patients having an appointment that is past a current time but within a second predetermined period of time of the current time, low-priority EMRs, future EMRs indicating EMRs associated with patients having an appointment that is more than the first predetermined period of time in the future, and past EMRs indicating EMRs associated with patients having an appointment that are more than second predetermined period of time past the current time. The Office Action alleges that these features are taught by Skowronski in paragraph [0100] which merely mentions prioritizing patients after they have been interviewed. There is no teaching or suggestion of this specific ordering.” However, Examiner interprets the predetermined order of work comprising the EMRs in the aforementioned claimed order is not functionally related (i.e., design choice) to “identifying an EMR from the selected queue based on a predetermined order of work within the selected queue, wherein the predetermined order is based on a priority of the EMR and a temporal characteristic of the EMR relative to a patient appointment.” Skowronski teaches the predetermined order of work being based on high to low priorities and times, which would still identify the highest priority EMR from the selected queue, and does not distinguish the claimed invention from the prior art. 
Skowronski teaches “Patients” ordered by highest “Immediate” to lowest priority and longest to shortest “Wait time” within each section, which a person having ordinary skill in the art would have understood could include the claimed order of EMRs specified as high-priority EMRs, imminent EMRs indicating EMRs associated with patients having an appointment within a first predetermined time period of a current time, just-missed EMRs indicating EMRs associated with patients having an appointment that is past a current time but within a second predetermined period of time of the current time, low-priority EMRs, future EMRs indicating EMRs associated with patients having an appointment that is more than the first predetermined period of time in the future, and past EMRs indicating EMRs associated with patients having an appointment that are more than second predetermined period of time past-the current time. 
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626